Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Pinnacle Financial Partners, Inc: We consent to the incorporation by reference in the registration statements Nos. 333-49564, 333-68756, 333-114799, 333-124199, 333-132816, 333-135411, 333-147804, 333-148251, and 333-158825 on Form S-8 and Nos. 333-156688 and 333-159395 on Form S-3 of Pinnacle Financial Partners, Inc. (the Company) of our reports dated March 2, 2012, with respect to the consolidated balance sheets of the Company as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income(loss) and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of the Company. (signed) KPMG LLP Nashville, Tennessee March 2, 2012
